FILED
                             NOT FOR PUBLICATION
                                                                             FEB 12 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


ANTONIA MARCOS JUAN-ALONSO;                      No.   16-73978
CATARINA NOLASCO-MARCOS;
ANTONIO CESAR NOLASCO-                           Agency Nos.         A206-453-090
MARCOS,                                                              A206-453-089
                                                                     A206-453-088
              Petitioners,

 v.                                              MEMORANDUM*

MATTHEW G. WHITAKER, Acting
Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted February 8, 2019**
                                 Seattle, Washington




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: IKUTA and CHRISTEN, Circuit Judges, and FREUDENTHAL,***
District Judge.

      Antonia Juan-Alonso1 petitions for review of an order of the Board of

Immigration Appeals (BIA) affirming the decision of an Immigration Judge (IJ)

denying her claims for asylum and withholding of removal.2 We have jurisdiction

under 8 U.S.C. § 1252.

      The BIA’s determination that the harm Juan-Alonso suffered was inflicted

by private actors and was of a personal nature is supported by substantial evidence.

Because Juan-Alonso did not provide evidence of any involvement by the

government, or that the harm was caused by actors that the government was unable

or unwilling to control, she failed to show past persecution for purposes of asylum

or withholding. Baghdasaryan v. Holder, 592 F.3d 1018, 1023 (9th Cir. 2010).

      Juan-Alonso failed to establish that any past harm she suffered on account of

her religion rose to the level of persecution. Any physical harm suffered was not

severe and did not result in injury, cf. Vitug v. Holder, 723 F.3d 1056, 1065 (9th

      ***
              The Honorable Nancy D. Freudenthal, United States District Judge for
the District of Wyoming, sitting by designation.
      1
       Juan-Alonso’s daughter and son are derivative applicants. See 8 U.S.C.
§ 1158(b)(3).
      2
         Juan-Alonso waived any challenge to the BIA’s denial of her claim for
relief under CAT by failing to raise the issue on appeal. See Rizk v. Holder, 629
F.3d 1083, 1091 n.3 (9th Cir. 2011).
                                          2
Cir. 2013), and unfulfilled threats without more do not constitute persecution, see

Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir. 2003). Substantial evidence

accordingly supports the BIA’s determination that Juan-Alonso did not suffer past

persecution on account of her religion for purposes of asylum or withholding.3

      Moreover, no evidence indicates that Juan-Alonso’s attacker knew of her

membership in the proposed particular social group of “Guatemalan indigenous

female, head of household,” and so such membership could not be a reason for the

attack. Given this absence of evidence, any error by the BIA in stating that her

membership was not “one central reason” for the attack was harmless. See

Barajas-Romero v. Lynch, 846 F.3d 351, 360 (9th Cir. 2017). Therefore,

substantial evidence supports the BIA’s conclusion that Juan-Alonso failed to

show a nexus between any past persecution and her membership in this proposed

particular social group for purposes of asylum or withholding. See id.

      On appeal, Juan-Alonso has not raised any challenge to the BIA’s

determination that she could safely relocate within Guatemala. Therefore, she has

waived any claim based on an alleged well-founded fear of future persecution. See


      3
       Because the BIA addressed the merits of Juan-Alonso’s religion claim by
adopting the IJ’s decision as to this claim in full, see Matter of Burbano, 20 I & N
Dec. 872, 874 (BIA 2007), Juan-Alonso exhausted this claim, see Arreguin-
Moreno v. Mukasey, 511 F.3d 1229, 1232 (9th Cir. 2008) (citing Abebe v.
Gonzales, 432 F.3d 1037, 1040–41 (9th Cir. 2005) (en banc)).
                                          3
Rizk v. Holder, 629 F.3d 1083, 1091 n.3 (9th Cir. 2011); see also 8 C.F.R.

§ 1208.13(b)(2)(ii); id. § 1208.16(b)(3)(i).

PETITION DENIED.




                                           4